Citation Nr: 0709537	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-25 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for sinusitis with 
headaches claimed as secondary to service-connected head 
injury.

3.  Entitlement to service connection for residuals of a neck 
injury claimed as secondary to service-connected head injury.

4.  Entitlement to service connection for lumbosacral strain, 
also claimed as spondylosis, to include as secondary to 
service-connected head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in pertinent part, denied service 
connection for the above disabilities. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

It is necessary to remand this claim to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran has repeatedly stated during the course of this 
claim that he has sought treatment for his disabilities at 
two VA facilities, the VA Medical Center (VAMC) in West Side 
Chicago and the VAMC in Jackson, Mississippi.  While the file 
does contain records from both locations, the records are 
clearly incomplete.  The veteran reports treatment in Jackson 
in 1980, shortly after his separation from service.  The sole 
record on file is a discharge summary from September 1980.  
The Board notes that the summary indicates that the veteran 
had been an inpatient for a month.  Given the proximity of 
the treatment to service and the length of his admission, the 
Board cannot accept a single discharge summary as fulfilling 
VA's duty to assist under the VCAA.  

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis since 1980.  
The RO made a request for these records from Chicago VAMC.  
Records received, however, dated only from 1997.  The VAMC 
did not explicitly state, however, that no records were 
available for treatment back to 1980, which is important 
considering some records may have been archived.  Also, to 
correctly assess the veteran's current disability, all 
records of treatment from the date of the last records 
obtained, April 2004, to the present must be considered.  

A July 2003 VA treatment note indicates that the veteran had 
recently begun receiving disability benefits from the Social 
Security Administration (SSA).  VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions by an administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996).  

In light of the fact that records from the Jackson VAMC are 
not associated with the file, the August 2003 VA examination 
on record may be inadequate for ratings purposes.  The 
examiner indicated that the veteran had multiple, intervening 
head injuries that rendered the veteran's conditions less 
likely than not related to service.  This opinion was echoed 
in an April 2004 opinion from a VA physician, L.W., who 
indicated that it was "impossible to determine" whether the 
veteran's current conditions were related to service due to 
intervening head injuries and substance abuse.  The evidence 
requested above may provide a greater historical picture of 
the veteran's disabilities and render a nexus possible; 
therefore, a remand for a new nexus opinion is required.  
Because the veteran's other claims are secondary to this head 
injury, a new opinion as to whether they are as likely as not 
related to service must also be provided.  Accordingly, after 
the acquisition of the above records, the veteran should be 
scheduled for another VA examination to determine if his 
disabilities are at least as likely as not related to his 
inservice head injury.  

The Board notes, however, that these opinions would only be 
rendered inadequate if additional records are obtained from 
the Jackson VAMC.  Accordingly, the veteran should be 
scheduled for another VA examination to determine if his 
disabilities are at least as likely as not related to his 
inservice head or back injuries if and only if additional 
records are obtained.

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  
The notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to these claims 
that he has in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.

2. Obtain the veteran's medical records 
from the Jackson, Mississippi VAMC from 
1980 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3. Obtain the veteran's medical records 
from the Chicago VAMC from 1980 to 1997 
and from April 2004 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.



4.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

5. If and only if additional records from 
Jackson VAMC are obtained, schedule the 
veteran for VA examinations to determine 
(1) the diagnosis of any head disorder, 
including sinusitis with headaches, neck 
or back disorder which may be present, 
and (2) whether any such disorder is as 
likely as not etiologically related to 
the inservice head injury noted in May 
1979.  If a head disorder is diagnosed 
and at least as likely as not related to 
the May 1979 injury, the examiner should 
also indicate whether the sinusitis with 
headaches, neck or back disorders may be 
etiologically related to the head 
disorder.  Additionally, the examiner 
should determine whether the diagnosis of 
any back disorder, including spondylosis, 
is as likely as not etiologically related 
to the inservice inguinal muscle strain 
noted in June 1979.  The claims folder 
must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).



The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

6. Then, the RO should readjudicate the 
claims on the merits. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



